Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J), rendered May 1, 2002, convicting him of sodomy in the first degree and incest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be afforded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
We reject the defendant’s contention that the court erred in admitting certain testimony as evidence of the victim’s prompt outcry. Defense counsel elicited some of the challenged testimony *539on cross-examination and the remainder of the challenged testimony did not exceed the allowable level of detail (see People v McDaniel, 81 NY2d 10 [1993]; People v Salazar, 234 AD2d 322 [1996]).
The defendant’s remaining contention is without merit. Prudenti, PJ., Ritter, H. Miller and Spolzino, JJ., concur.